    Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 1 of 31. PageID #: 2055




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    UNION HOME MORTGAGE CORP.,                              CASE NO. 1:20-CV-02690

                                      Plaintiff,
                     -vs-                                   JUDGE PAMELA A. BARKER


    JASON JENKINS, et al.,
                                                            MEMORANDUM OF OPINION AND
                                      Defendants.           ORDER


           This matter comes before the Court upon the Motion for Preliminary Injunction of Plaintiff

Union Home Mortgage Corp. (“Union Home”) against Defendant Joseph Della Torre (“Della Torre”).

(Doc. Nos. 3, 4.) 1 On March 15, 2021, after conducting limited discovery, Union Home filed a

supplement in support of its Motion for Preliminary Injunction. (Doc. No. 26.) Della Torre filed a

brief in opposition on March 29, 2021, to which Union Home replied on April 5, 2021. (Doc. Nos.

32, 34.) On May 5, 2021, the Court held a hearing on Union Home’s Motion. (Doc. No. 56.) For

the following reasons, Union Home’s Motion for Preliminary Injunction (Doc. No. 3) is GRANTED

IN PART and DENIED IN PART.

     I.    Background

               a. Factual Background

           In 2004, Della Torre started working as a residential loan officer in the mortgage industry in

southern Delaware, specifically the Rehoboth Beach area. Generally, loan officers such as Della

Torre generate business through referrals. The bulk of loan officers’ referrals usually come from real




1
    Union Home and Defendant Jason Jenkins reached an agreement as to the entry of an agreed injunction. (Doc. No. 44.)
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 2 of 31. PageID #: 2056




estate agents, but loan officers also may receive referrals from other sources, such as past clients and

financial planners. When serving as the loan officer for a client, it is important that the loan is

processed in a timely manner and that the client has a good experience during the closing of the loan.

Otherwise, the client and the realtor who may have referred the client are unlikely to refer future work

to that loan officer. (See Doc. No. 32-3 at 57:16-59:4.)

       Typically, people use loan officers located in the area where they are purchasing property.

(See Doc. No. 32-2 at 37:11-24.) However, the Rehoboth Beach area in which Della Torre works is

somewhat unique. In Rehoboth Beach, most property purchases are vacation homes and investment

properties, meaning the clients purchasing these properties usually do not live in the area, but are

looking to buy a property for vacationing, to rent out, or both. (Doc. No. 32-1 at ¶¶ 10-11.) Because

of this, loan officers in Rehoboth Beach often compete with lenders from buyers’ hometowns who

are not located in Rehoboth Beach. According to Della Torre, this occurs about 60% of the time.

       From 2004 to 2018, Della Torre worked for several different mortgage companies in the

Rehoboth Beach area, including Delaware National Bank, Suntrust Bank, Fairway Mortgage, and

Acopia. (Id. at ¶ 5.) During this time, Della Torre built a network of referral sources and loyal clients.

(Id. at ¶ 9.) Della Torre testified to having a very stable group of referral sources, most of which are

real estate agents that he met in the years shortly after he started working as a loan officer in southern

Delaware. In addition to realtors, Della Torre has developed relationships with financial advisors,

builders, insurance agents, and settlement attorneys that also refer business to him.

       In February 2018, Della Torre left his position at Acopia to join Union Home as a loan officer

and branch manager, bringing his network of referral sources with him. Before Della Torre started

working for Union Home, it did not have a branch office in Rehoboth Beach, and Della Torre was


                                                    2
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 3 of 31. PageID #: 2057




recruited for the purpose of establishing a branch office there. (Doc. No. 26-4 at 76:4-77:8.) On

February 28, 2018, Della Torre entered into an Employee Agreement with Union Home. (Doc. No.

1-2.) The Employee Agreement contained a non-compete covenant, a confidentiality covenant, a

non-solicitation covenant, and a clause regarding the extension of these provisions in the event of a

violation. Specifically, the Employee Agreement provides, in relevant part, as follows:

       3. Employee agrees that he/she will not become employed in the same or similar
       capacity as he/she was employed with the Company by a Competitive Entity in the
       Restricted Area during the Restricted Period. For purposes of this Agreement, the
       “Restricted Period” shall be the period of time between the date this Agreement is
       executed and EXPIRATION DATE February 28, 2019; the “Restricted Area” shall
       mean a one hundred (100) mile radius from the Company’s headquarters as well as
       any branch office of the Company to which Employee was assigned during the
       Restricted Period; and a “Competitive Entity” shall be any entity that competes with
       the Company in the home mortgage banking or brokering business. . . . Additionally,
       throughout both the Restricted Period as well as the Extended Period, Employee shall
       not employ or seek to employ any person who is employed by the Company or
       otherwise directly or indirectly induce such person or entity to leave his/her
       employment.

       4. Employee shall not, except with prior written consent of the Company, (i) use any
       Confidential Information for any purpose other than on behalf of the Company, or (ii)
       directly or indirectly disclose, divulge, reveal, report, publish or transfer, for any
       purpose whatsoever, any Confidential Information to any third party. When in
       tangible form, any and all Confidential Information shall be promptly returned to the
       Company at the request of the Company or upon separation of employment, whichever
       occurs first. For purposes of this Agreement, “Confidential Information” shall include
       confidential or proprietary information or trade secrets .of the Company, including,
       but not limited to, written or electronic information: (i) disclosed to Employee or
       known by Employee as a result of his or her employment, (ii) which is not generally
       known, and (iii) which relates to or concerns the Company’s business, customers,
       customer files, suppliers, vendors, sales, marketing or finances. . . .

               a. In the event Employee violates any covenant as set forth herein, the term of
               all covenants contained herein shall automatically be extended for a period of
               one (1) year after the later of (a) the date on which Employee ceases such
               violation; or (b) the date of the entry by a court of competent jurisdiction of
               any order or judgment enforcing such covenant, term or provision . . . .



                                                  3
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 4 of 31. PageID #: 2058




               b. In the event Employee violates any covenant as set forth herein, Employee
               agrees that such violation shall cause irreparable harm to Company and
               Employee consents to the issuance of a restraining order and/or a preliminary
               or permanent injunction by a court of competent jurisdiction. . . .

(Doc. No. 1-2 at 1-2.) In February 2019, Della Torre and Union Home entered into an Employment

Agreement Extension Addendum, which extended the expiration date of the Employee Agreement,

including the non-competition provisions, to August 28, 2021. (Doc. No. 1-3.)

       Prior to joining Union Home, Della Torre informed Union Home’s representative, Craig

Franczak (“Franczak”), that he was renting a desk at Coldwell Banker, a practice that is common

among loan officers as it helps solidify their realtor referral sources when they work in the same

office. (Doc. No. 32-3 at 160:16-161:5.) Franczak stated that the desk rental was not a problem and

that Union Home would cover the cost. (Id.) However, Union Home was unable to obtain the

appropriate license from the State of Delaware for the desk rental, which the State of Delaware viewed

as a separate branch of Union Home. As a result, Della Torre ended up paying for the desk rental

himself. (Id. at 161:10-166:7.) He also personally paid for signage along the highway near the

location of his desk rental advertising Union Home and for certain marketing expenses. (Id. at

169:25-171:19.)

       During his employment with Union Home, Della Torre had access to Union Home’s

confidential information. For example, Della Torre had access to all of Union Home’s customer

information that was stored on its system. He also received daily “in-the-money” emails containing

information on Union Home’s customers that could potentially benefit from a refinance. In addition,

in order to apply for loans, customers and prospective customers sent Della Torre confidential

financial information and documents, such as their bank statements, W-2s, and tax and insurance

information. Della Torre stored much of this information in a personal OneDrive account, which he

                                                  4
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 5 of 31. PageID #: 2059




has used throughout his career, so that he would not have to ask customers for the same documents

multiple times in the event the documents were lost by other employees at Union Home while

processing the loan. James Ferriter (“Ferriter”), Union Home’s Senior Vice President, testified that

Della Torre also had access to Union Home’s confidential technology and security processes, profit

and loss information, and marketing techniques, but provided no further elaboration regarding any of

these topics.

       Della Torre’s employment with Union Home appears to have been relatively uneventful for

about his first year there. However, in April or May 2019, the loan processor that worked with Della

Torre at Union Home was promoted. According to Della Torre, after that, he was assigned to two

different loan processors, neither of which were able to competently perform the job. (Doc. No. 32-

3 at 27:17-28:2.) As a result, he could not get his loans processed in an accurate or timely manner,

and he began missing settlement dates. Della Torre communicated his concerns to Union Home and

worked with Franczak, his Field Sales Manager, Michelle Cohen (“Cohen”), and others at Union

Home to resolve the issues. Della Torre testified that he even started having multiple calls a week

with Franczak and Cohen, but that the processing problems were never fixed. Instead, he was told

there was no capacity from potentially more talented processors to take his volume of loans.

       Despite these processing issues, Della Torre experienced a substantial increase in the volume

of his mortgage origination from 2019 to 2020. In just eleven months in 2020 before he resigned,

Della Torre’s volume increased 68% from $19,987,204 in all of 2019 to $33,718,507 in 2020. (Doc.

No. 26-6 at ¶ 6.) In addition, Della Torre could not identify any loans that did not eventually close

due to processing issues.




                                                 5
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 6 of 31. PageID #: 2060




       Della Torre testified that 2020 was a great year across the mortgage industry, but that this was

due in large part to refinances, which are not sustainable. Instead, Della Torre explained that

relationships with referral sources are what sustain a loan officer’s business, and that he was starting

to lose business because of the problems with the processing of his loans. Even though the loans may

have eventually closed, Della Torre’s referral sources became frustrated with the regular delays and

other problems and stopped referring work to Della Torre. For example, two long-time referral

sources who Della Torre had met in the 1990s and 2006, respectively, stopped referring busines to

him. The processing issues also prevented Della Torre from gaining new referral sources while he

worked at Union Home. Indeed, deals with at least two new referral sources that Della Torre tried to

add did not close on time, and he never received business from them again. Della Torre testified that

he did not add any regular referral sources while he was employed with Union Home.

       Because of these continued processing problems, Della Torre eventually left his employment

with Union Home. In February 2020, CrossCountry Mortgage (“CrossCountry”), a direct competitor

of Union Home, contacted Della Torre about working there. Della Torre subsequently submitted an

employment application with CrossCountry in September 2020, and accepted CrossCountry’s offer

of employment in October 2020, while still employed with Union Home. On November 24, 2020,

Della Torre then officially resigned from Union Home. In an email to Ferriter and other Union Home

employees, Della Torre explained that he was leaving because of the detrimental effects the

processing issues were having on him, his team, his clients, and his referral sources.

       Della Torre started working for CrossCountry the next day. Initially, he was assigned to

CrossCountry’s branch in Newark, Delaware while CrossCountry waited for its Rehoboth Beach

office to be licensed. Della Torre now works for CrossCountry in the Rehoboth Beach area as a loan


                                                   6
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 7 of 31. PageID #: 2061




officer and branch manager. In fact, Della Torre works for CrossCountry in the same office in

Rehoboth Beach in which he previously used to work for Union Home. After resigning from Union

Home, Della Torre retained his OneDrive account with information regarding Union Home’s

customers. (Doc. No. 34-1 at 117:7-13.) However, Della Torre testified that he has not given the

OneDrive to CrossCountry or otherwise used the customer documents from the OneDrive to compete

against Union Home. One of Della Torre’s loan officer assistants, Leana Tikiob (“Tikiob”), at Union

Home also left Union Home and joined Della Torre at CrossCountry. Although undated, Union

Home presented evidence of an email found on Tikiob’s email account addressed to Della Torre

regarding her transition to CrossCountry and the terms of her new employment that appears to have

been written around the time when Della Torre resigned from Union Home in November 2020.

       At the time Della Torre left Union Home, he was Union Home’s only loan officer in southern

Delaware. The closest branch to Rehoboth Beach that Union Home currently operates is in Newark,

Delaware, which is approximately seventy-five to eighty miles away. However, the loan officer in

Union Home’s Newark branch, Sheri Barber (“Barber”), is licensed throughout Delaware and not

restricted to servicing a specific territory. Union Home does not currently employ any loan officer

in Rehoboth Beach, but is actively recruiting loan officers in Sussex County, which is the southern

most county in Delaware and encompasses Rehoboth Beach.

           b. Procedural History

       On December 2, 2020, Union Home filed a Complaint against Della Torre and Jason Jenkins,

another former Union Home loan officer. (Doc. No. 1.) With respect to Della Torre, Union Home

set forth a single count based on his alleged breach of the covenant not to compete in his Employee

Agreement. (Id. at ¶¶ 65-73.) Simultaneously with its Complaint, Union Home filed a Motion for


                                                7
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 8 of 31. PageID #: 2062




Preliminary Injunction, seeking to enjoin Della Torre from continuing his employment with

CrossCountry in Rehoboth Beach in violation of the Employee Agreement. (Doc. Nos. 3, 4.) On

December 31, 2020, Della Torre answered the Complaint and asserted counterclaims against Union

Home for unjust enrichment and for a declaratory judgment as to the Employee Agreement’s

unenforceability based on Union Home’s alleged violations of Housing and Urban Development

(“HUD”) regulations. (Doc. No. 12.)

       Subsequently, the Court granted the parties’ requests to conduct limited expedited discovery

with respect to Union Home’s Motion for Preliminary Injunction and set a briefing schedule and date

for a hearing. On March 15, 2021, Union Home then filed a supplement in support of its Motion for

Preliminary Injunction. (Doc. No. 26.) Della Torre filed a brief in opposition on March 29, 2021, to

which Union Home replied on April 5, 2021. (Doc. Nos. 32, 34.) Finally, on May 5, 2021, the Court

held a preliminary injunction hearing during which Della Torre and Ferriter testified and both parties

introduced additional evidence. (Doc. No. 56.)

 II.   Standard of Review

       “In general, courts must examine four factors in deciding whether to grant a preliminary

injunction: (1) whether the movant has demonstrated a substantial likelihood of success on the merits,

(2) whether the movant will suffer irreparable injury absent injunction, (3) whether a preliminary

injunction would cause substantial harm to others, and (4) whether the public interest will be served

by an injunction.” Flight Options, LLC v. Int’l Bhd. of Teamsters, Local 1108, 863 F.3d 529, 539-40

(6th Cir. 2017). “These factors are not prerequisites, but are factors that are to be balanced against

each other.” Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

However, “a finding that there is simply no likelihood of success on the merits is usually fatal.”


                                                  8
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 9 of 31. PageID #: 2063




Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000). In addition, “[a]

preliminary injunction is an extraordinary remedy which should be granted only if the movant carries

his or her burden of proving that the circumstances clearly demand it.” Overstreet, 305 F.3d at 573.

“The party seeking the injunction must establish its case by clear and convincing evidence.” Draudt

v. Wooster City Sch. Dist. Bd. of Educ., 246 F. Supp. 2d 820, 825 (N.D. Ohio 2003).

III.   Analysis

           a. Likelihood of Success on the Merits

       First, the Court considers whether Union Home “has demonstrated ‘a strong likelihood of

success on the merits.’” Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511

F.3d 535, 543 (6th Cir. 2007) (quoting Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir.

2005)). “In order to establish a likelihood of success on the merits of a claim, a plaintiff must show

more than a mere possibility of success.” Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119

F.3d 393, 402 (6th Cir. 1997). Nonetheless, “it is ordinarily sufficient if the plaintiff has raised

questions going to the merits so serious, substantial, difficult, and doubtful as to make them a fair

ground for litigation and thus for more deliberate investigation.” Id.

       Union Home asserts that it has a strong likelihood of success with respect to its claim that

Della Torre has violated the non-compete provisions of the Employee Agreement, as Della Torre is

now working for a direct competitor in the very same market for which he worked for Union Home.

(Doc. No. 4 at 7-9.) In response, Della Torre does not dispute that he has violated the plain language

of the Employee Agreement’s non-compete provisions—which preclude him from working in a

similar capacity for a competitor within 100 miles of his Rehoboth Beach office until August 28,

2021—by virtue of his employment with CrossCountry. Instead, Della Torre asserts that the non-


                                                  9
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 10 of 31. PageID #: 2064




compete covenant is unenforceable under Ohio law and that Union Home should be precluded from

enforcing it based on its own wrongful actions. (Doc. No. 32 at 8-15.) Upon review, the Court

concludes that Union Home is likely to succeed with respect to the partial enforcement of the

Employee Agreement’s covenant not to compete.

       Before reaching the issue of whether the non-compete provisions of the Employee Agreement

are enforceable under Ohio law, the Court will first address Della Torre’s argument regarding Union

Home’s alleged breach of its implicit duty of good faith. Specifically, although not addressed in its

briefing, during the preliminary injunction hearing, Della Torre asserted that Union Home should be

precluded from enforcing the Employee Agreement because it breached its implicit duty of good faith

and fair dealing by failing to provide adequate back office services to enable Della Torre to close his

mortgages. The Court finds this argument unpersuasive, as the evidence shows that, at a minimum,

Union Home made a good faith effort to work to close Della Torre’s loans. To wit, Della Torre could

not identify a single loan that did not eventually close because of processing issues in the back office.

Further, Della Torre substantially increased his mortgage origination in 2020 and closed $33,718,507

worth of mortgages in just the first eleven months of the year. (Doc. No. 26-6 at ¶ 6.) And while

Della Torre presented evidence regarding the numerous issues in processing that affected his work,

he also stated that Union Home had multiple employees that worked with him to try to resolve the

issues, albeit unsuccessfully. Accordingly, to the extent that Della Torre’s Employee Agreement

contained an implicit duty of good faith on the part of Union Home to provide adequate loan closing

services, there is no evidence that Union Home breached such a duty so as to justify precluding Union

Home from enforcing the covenant not to compete against Della Torre.




                                                   10
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 11 of 31. PageID #: 2065




         As a result, the Court next will assess Della Torre’s various arguments as to why the non-

compete covenant is not enforceable under Ohio law. In Ohio, courts will enforce non-compete

agreements that are reasonable. Procter & Gamble Co. v. Stoneham, 747 N.E.2d 268, 270 (Ohio Ct.

App. 1st Dist. 2000). “A covenant restraining an employee from competing with his former employer

upon termination of employment is reasonable if it is [1.] no greater than is required for the protection

of the employer, [2.] does not impose undue hardship on the employee, and [3.] is not injurious to the

public.” Chicago Title Ins. Corp. v. Magnuson, 487 F.3d 985, 991 (6th Cir. 2007) (quoting Raimonde

v. Van Vlerah, 42 Ohio St.2d 21, 26 (1975)). 2 “The party seeking to enforce the covenant ‘is required

to adduce clear and convincing evidence as to each of these factors’ in order to prove that the covenant

is reasonable.” Id. (quoting Levine v. Beckman, 548 N.E.2d 267, 270 (Ohio Ct. App. 10th Dist.

1988)). However, non-compete agreements that are not reasonable still “will be enforced to the extent

necessary to protect the employer’s legitimate interests.” Raimonde, 42 Ohio St.2d at 25-26. Indeed,

“[c]ourts are empowered to modify or amend employment agreements to achieve such results.” Id.

at 26.

         In opposing Union Home’s Motion for Preliminary Injunction, Della Torre makes several

arguments as to why Union Home cannot show that the Employee Agreement’s non-compete

covenant satisfies the first factor noted above—that the non-compete agreement is no greater than is




2
 Additional considerations courts may assess when determining the reasonableness of a covenant not to compete include
“whether the covenant imposes temporal and spatial limitations, whether the employee had contact with customers,
whether the employee possesses confidential information or trade secrets, whether the covenant bars only unfair
competition, whether the covenant stifles the employee’s inherent skill and experience, whether the benefit to the
employer is disproportionate to the employee’s detriment, whether the covenant destroys the employee’s sole means of
support, whether the employee’s talent was developed during the employment, and whether the forbidden employment is
merely incidental to the main employment.” Chicago Title, 487 F.3d at 991-92 (quoting Basicomputer Corp. v. Scott,
973 F.2d 507, 512 (6th Cir. 1992)). In Raimonde, the Supreme Court of Ohio “compressed this lengthy list into the three
factors quoted above.” Patio Enclosures, Inc. v. Herbst, 39 F. App’x 964, 968 n.1 (6th Cir. 2002).
                                                         11
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 12 of 31. PageID #: 2066




required for the protection of Union Home. Specifically, Della Torre asserts that Union Home does

not have a legitimate business interest to protect in Rehoboth Beach because it no longer competes

in that area, that Union Home’s selective use and enforcement of non-compete agreements

demonstrate its real purpose in enforcing the agreement is to recoup its investment in and punish high

performing employees, that Union Home has no legitimate interest in the goodwill established solely

by Della Torre prior to his employment with Union Home when Union Home did nothing to help

Della Torre continue to build that goodwill, that Union Home cannot claim an interest in protecting

its confidential information because Della Torre has not improperly taken or used any such

information, and that less restrictive means are sufficient to protect any legitimate interests that Union

Home may possess. (Doc. No. 32 at 9-15.) Union Home specifically contests each of these points,

and, in general, asserts that enforcement of Della Torre’s non-compete agreement is necessary to

protect Union Home’s confidential information and goodwill with customers, prospective customers,

and referral sources. (Doc. No. 4 at 8-9; Doc. No. 34 at 3-11.) The Court finds that the non-compete

agreement is broader than necessary to protect Union Home’s legitimate interests, but will enforce

the agreement to the extent necessary to protect those interests.

       In general, “[t]he purpose in allowing noncompetition agreements is to foster commercial

ethics and to protect the employer’s legitimate interests by preventing unfair competition-not

ordinary competition.” Westco Grp., Inc. v. City Mattress, No. 12619, 1985 WL 144712, at *3 (Ohio

Ct. App. 2d Dist. Aug. 15, 1991). Thus, “[i]f there is no legitimate interest of the employer to protect,

then any non-competition agreement is not reasonable.” Id. Employers’ legitimate business interests

include “limiting . . . a former employee’s ability to take advantage of personal relationships the

employee has developed while representing the employer to the employer’s established client,”


                                                   12
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 13 of 31. PageID #: 2067




“preventing a former employee from using his former employer’s customer lists or contacts to solicit

new customers,” and “preventing a former employee from using the skill, experience, training, and

confidential information the former employee has acquired during the employee’s tenure with his

employer in a manner advantageous to a competitor in attracting business.” UZ Engineered Products

Co. v. Midwest Motor Supply Co., Inc., 770 N.E.2d 1068, 1080 (Ohio Ct. App. 10th Dist. 2001);

accord FirstEnergy Sols. Corp. v. Flerick, 521 F. App’x 521, 528 (6th Cir. 2013) (“[A]n employer

has a legitimate business interest in maintaining its ability to ‘effectively compete’ in the market and

in protecting customer relationships.”).

       The Court finds that Della Torre’s first argument regarding Union Home’s lack of competition

in the Rehoboth Beach area lacks merit. “[A]n employer which abandons its business may not

enforce a covenant not to compete,” as it has abandoned its competitive interests. Premier Assoc.,

Ltd. v. Loper, 778 N.E.2d 630, 637 (Ohio Ct. App. 2d Dist. 2002); see also Premier Health Care

Services, Inc. v. Schneiderman, No. 18795, 2001 WL 1658167, at *6 (Ohio Ct. App. 2d Dist. Dec.

28, 2001) (“Appellants admitted that they do not have a legitimate business interest in preventing

Physicians from working at MVH after the contract between MVH and Appellants was terminated.”).

Relatedly, when the employer and former employee rarely compete for the same customers, the

employer has less of an interest in enforcing a non-compete agreement. See Patio Enclosures, Inc.

v. Herbst, 39 F. App’x 964, 968 (6th Cir. 2002).

       Here, in support of his argument that Union Home no longer has a competitive interest in the

Rehoboth Beach market, Della Torre points out that at the time he resigned, he was the only Union

Home loan officer working in Rehoboth Beach or in the southern part of Delaware in general, that

Union Home has not hired another loan officer to cover the area, and that Union Home’s closest


                                                   13
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 14 of 31. PageID #: 2068




branch office is now more than eighty miles away in Newark, Delaware. (Doc. No. 32 at 9-10.)

Further, Della Torre argues that the mortgage business is local in that it would be unlikely for a

potential customer looking for a loan for a property to travel more than eighty miles to meet with a

loan officer. (Id. at 10.)

        However, Della Torre’s argument ignores substantial evidence that Union Home has not

abandoned the Rehoboth Beach market and that Della Torre continues to compete with Union Home

for the same customers. To wit, while Union Home does not currently have a loan officer in the

southern part of Delaware, it is actively recruiting loan officers in that area. Moreover, Della Torre

testified that the Rehoboth Beach market is a second home market in which the majority of the time

he was competing with loan officers from outside the area, indicating Union Home’s lack of a loan

officer located in Rehoboth Beach does not necessarily prevent it from competing in the area. Union

Home also continues to maintain a branch office in Newark, Delaware with a loan officer, Barber,

that is licensed throughout the state and not restricted to a particular territory. Indeed, in the two

years before Della Torre’s resignation, Barber originated loans in all three counties in Delaware.

Likewise, prior to his resignation, although the bulk of the loans that Della Torre closed were in

Sussex County where Rehoboth Beach is located, he also originated loans in all three counties in

Delaware. Thus, Union Home has shown that it continues to have a legitimate competitive interest

in Rehoboth Beach and is competing for at least some of the same customers as Della Torre.

        Della Torre’s argument regarding Union Home’s selective use and enforcement of non-

compete agreements also is unpersuasive. This same argument was addressed and rejected in another

case involving Union Home and a different former employee. In Union Home Mortgage Corp. v.

Payne, the defendant employee also argued that Union Home’s selective enforcement and desire to


                                                 14
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 15 of 31. PageID #: 2069




recoup its investment in its employees, rather than the protection of its goodwill or confidential

information, should preclude the enforcement of the non-compete covenant against her. No. 1:20 CV

26, 2020 WL 4282309, at *8-9 (N.D. Ohio Mar. 9, 2020). The court held that even “[a]ssuming

plaintiff chose to selectively enforce its employment agreements, this did not relieve defendant of her

responsibility to abide by her non-compete.” Id. at *9. Further, the court opined that “the fact that

plaintiff had a pecuniary interest in recouping its investment in its employees” did not “undermine its

other legitimate interests, i.e., protecting its goodwill and confidential/proprietary information.” Id.

       Likewise, here, the fact that Union Home only adopts non-compete agreements beyond the

first year of employment with certain loan officers and selectively enforces its non-compete

agreements does not relieve Della Torre of his obligation to abide by the restrictions imposed by his

Employee Agreement. Moreover, even if selective enforcement was a valid defense, Union Home

has shown that it has credible business reasons for choosing to only enforce its non-compete

agreements against certain employees. Ferriter testified that Union Home generally will not enforce

its agreements against employees if there is no value to the goodwill they have generated, but that

Union Home has never let an employee take its confidential information to compete against it. See

Petland, Inc. v. Hendrix, No. 204CV224, 2004 WL 3406089, at *7 (S.D. Ohio Sept. 14, 2004) (“Any

selective enforcement of the clause here is grounded in credible business reasons and does not serve

to render the noncompetition clause invalid against Defendants.”). Finally, even if part of the purpose

behind Union Home’s enforcement of its non-compete agreements is to recoup its investment in its

employees, this does not undermine its other legitimate interests.

       Thus, the Court disagrees with Della Torre’s assertion that Union Home does not have any

legitimate interests to be protected by the enforcement of the Employee Agreement’s non-compete


                                                   15
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 16 of 31. PageID #: 2070




covenant. However, the Court does find that the covenant is greater than required to protect Union

Home’s interests and should be modified accordingly.

       First, with respect to Union Home’s confidential information, employers have legitimate

business interests in preventing a former employee from using the former employer’s customer lists

or contacts to solicit new customers and in preventing a former employee from using the confidential

information the former employee acquired during employment in a manner advantageous to a

competitor. UZ Engineered, 770 N.E.2d at 1080. In cases involving confidential information

regarding customers similar to that at issue here, courts have modified and limited the enforcement

of non-compete provisions. For example, in Guardian Warranty Corp. v. Bulger, the plaintiff sought

to enforce non-compete agreements against two former employees. No. 1:07CV235, 2007 WL

1362757, at *1 (S.D. Ohio May 8, 2007). The agreements contained both a non-solicit clause

regarding the plaintiff’s customers and a non-compete clause prohibiting the defendants from

working for a competitor within 100 miles of the defendants’ sales territories for a year. Id. The

plaintiff argued that an injunction enforcing the territorial restriction was necessary because while the

defendants were employed with the plaintiff, the defendants regularly received confidential reports

with customer profiles that would be beneficial to competitors. Id. at *5. However, the court held

that a narrow customer-based restriction prohibiting the defendants from contacting customers whom

they serviced while with the plaintiff was adequate to protect the plaintiff’s interests, reasoning that

the defendants “will have little use for any information they may have gleaned from Guardian’s

customer profiles if they are prohibited from soliciting sales from those customers for a period of one

year.” Id. Similarly, in Brentlinger Enterprises v. Curran, the court held that a limited prohibition

on the defendant’s use of confidential customer information was sufficient to protect the plaintiff’s


                                                   16
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 17 of 31. PageID #: 2071




business interests, and that a prohibition on any employment with competitors was not justified when

the plaintiff failed to establish that the defendant had access to other proprietary information or trade

secrets that would damage the plaintiff in the hands of a competitor. 752 N.E.2d 994, 1001-03 (Ohio

Ct. App. 10th Dist. 2001).

       In this case, Union Home has demonstrated that Della Torre had access to confidential

information regarding Union Home’s customers and prospective customers. Specifically, Della Torre

had access to Union Home’s customer information that was stored on its system, received daily “in-

the-money” emails containing information on Union Home’s customers that could potentially benefit

from a refinance, and received confidential information from customers when they applied for a loan.

In addition, not only did Della Torre have access to this information while he was employed by Union

Home, he also stored documents he received from customers on a personal OneDrive account that he

continued to use after his resignation and upon joining CrossCountry. Although Della Torre claims

that he has not used any of the information regarding Union Home customers on his OneDrive to

compete with Union Home and that he accidentally deleted much of the information on his OneDrive

during an attempt to produce it in discovery, Union Home still has a legitimate interest in ensuring

that its confidential customer lists and information are not used by Della Torre to unfairly compete

against it. Therefore, enforcing the Employee Agreement’s non-compete provision to prohibit Della

Torre from soliciting or providing any services to customers or prospective customers he serviced

while employed by Union Home or for which he received confidential information while employed

by Union Home is necessary to adequately protect Union Home.

       However, Union Home has not shown that precluding Della Torre from competing in the

Rehoboth Beach area in any form is necessary to protect its interests in its confidential information.


                                                   17
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 18 of 31. PageID #: 2072




In its briefing, Union Home asserts that in addition to confidential customer information, Della Torre

also had access to trade secrets and confidential and proprietary information regarding Union Home’s

sales and marketing strategies, lending practices, referral sources, pricing, and risk tolerances. (Doc.

No. 4 at 2-3.) But Union Home has presented little to no evidence in support of this assertion. Rather,

during the preliminary injunction hearing, Ferriter briefly noted that Della Torre had access to Union

Home’s confidential technology and security processes, profit and loss information, and marketing

techniques. Ferriter did not provide any further detail regarding any of these topics or explain how

any of this information could be used by Della Torre to unfairly compete against Union Home. As

such, Union Home has not met its burden to demonstrate that enforcement of the non-compete would

go no further than necessary to protects its legitimate interests with respect to its confidential

information. Instead, the Court finds that a narrower customer-based restriction is sufficient.

       Union Home also contends that the reasonableness of its non-compete agreement is supported

by its interests in protecting its goodwill with customers and referral sources, but the Court finds that

enforcing the non-compete agreement to its full extent would extend beyond the goodwill to which

Union Home has a legitimate interest. As noted above, “[a]n employer has a legitimate interest in

limiting the ability of employees to take advantage of personal relationships they develop while

representing the employer to the employer’s established clients.” Ruhl v. J.E. Hanger Co., No. 92AP-

280, 1992 WL 223738, at *3 (Ohio Ct. App. 10th Dist. Sept. 8, 1992) (emphasis added); accord

Down-Lite Int'l, Inc. v. Altbaier, No. 1:19-CV-627, 2020 WL 950426, at *7 (S.D. Ohio Feb. 27, 2020)

(“Another legitimate interest is protecting personal relationships with the company’s customers that

the employee developed when representing the company.”). Thus, even if an employee has extensive

experience in an industry prior to working for a particular employer, that employer is entitled to


                                                   18
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 19 of 31. PageID #: 2073




enforce a non-compete agreement to prevent the employee from taking advantage of relationships

that were developed or strengthened as a result of his or her employment. See Chicago Title, 487

F.3d at 993 n.4 (“Magnuson had a wealth of experience in the title insurance industry prior to joining

Chicago Title, which weighs against enforcement, but he also had ten years of employment with

Chicago Title with which to strengthen his relationships with its customers, and this factor supports

enforcement.”); Ak Steel Corp., v. Miskovich, No. 1:14cv174, 2014 WL 11881029, at *12 (S.D. Ohio

Apr. 17, 2014) (holding that although the defendant had seven years of experience in the steel

automotive industry prior to his employment, “[t]he specific knowledge of and relationship with the

customer developed while at AK Steel, as well as the knowledge of the processes and methodologies

used by which AK Steel to service the specific customers, weigh[ed] in favor of enforcement of the

non-compete covenant”).

       On the other hand, “when customers follow the employee, especially to a new employer, the

former employer has less claim to a protectable interest in the customer’s account.” Arthur J.

Gallagher & Co. v. Anthony, No. 16–CV–00284, 2016 WL 4523104, at *11 (N.D. Ohio Aug. 30,

2016). Accordingly, in Anthony, the court found that the employer, Gallagher, had shown little

protectable interests in the business relationships of its employee, Anthony, when the evidence

showed the following:

       Anthony did not start his insurance broker career with Gallagher. Gallagher gave
       Anthony no real training, did not introduce Anthony to preexisting Gallagher
       customers, and provided minimal direction.

       Instead, Anthony came to Gallagher with a book of business that benefitted little from
       the Gallagher relationship. No evidence showed that Anthony’s clients came to him
       because of Gallagher.

Id.


                                                 19
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 20 of 31. PageID #: 2074




        Similarly, in BDO Seidman v. Hirshberg, the court found that the plaintiff, which was an

accounting firm, had a legitimate interest in preventing the defendant employee’s “competitive use

of client relationships which [the plaintiff] enabled him to acquire through his performance of

accounting services for the firm’s clientele during the course of his employment.” 712 N.E.2d 1220,

1224 (N.Y. 1999). But the court held that “it would be unreasonable to extend the covenant to

personal clients of defendant who came to the firm solely to avail themselves of his services and only

as a result of his own independent recruitment efforts, which [the plaintiff] neither subsidized nor

otherwise financially supported as part of a program of client development.” Id. at 1225. In support

of this conclusion, the court reasoned:

        Because the goodwill of those clients was not acquired through the expenditure of [the
        plaintiff’s] resources, the firm has no legitimate interest in preventing defendant from
        competing for their patronage. Indeed, enforcement of the restrictive covenant as to
        defendant’s personal clients would permit [the plaintiff] to appropriate goodwill
        created and maintained through defendant’s efforts, essentially turning on its head the
        principal justification to uphold any employee agreement not to compete based on
        protection of customer or client relationships.

Id. 3; see also Am. Bldg. Serv., Inc. v. Cohen, 603 N.E.2d 432, 435 (Ohio Ct. App. 12th Dist. 1992)

(“The covenant, as written, seeks to stifle appellant’s inherent skill and experience as a salesman for

the cleaning service industry, bars his ability to support his family, and suppresses his talent in the

cleaning industry even though his talent and knowledge about the industry were not actually

developed during the short period of time that he was employed with Fiber Clean.”).

        In the instant matter, Union Home asserts the Employee Agreement’s non-compete provision

is reasonable because it is necessary to protect Union Home’s goodwill with its customers and referral



3
  Although BDO Seidman is a New York case, New York applies the same three-part test as Ohio. See BDO Seidman,
712 N.E.2d at 1223; Unique Paving Materials Corp. v. Fargnoli, No. 07 CV 2501, 2008 WL 11383295, at *7 (N.D. Ohio
Oct. 31, 2008).
                                                       20
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 21 of 31. PageID #: 2075




sources. (Doc. No. 4 at 8; Doc. No. 26 at 5-7.) However, with respect to referral sources, Union

Home has failed to present evidence of any goodwill that Della Torre generated while at Union Home

that was independent of the goodwill he had built during his time in Rehoboth Beach prior to his

employment with Union Home. In fact, the evidence tends to show that, if anything, Della Torre’s

time at Union Home damaged his reputation with his referral sources. Della Torre worked as a loan

officer in Rehoboth Beach for approximately thirteen years prior to joining Union Home and brought

his referral network with him when he started Union Home’s Rehoboth Beach branch. Della Torre

relied on these referral sources during his employment and did not receive any referrals from Union

Home for the two years and nine months he worked there. (Doc. No. 32-1 at ¶ 13.) Moreover, during

his time at Union Home, Della Torre testified that he did not add any regular referral sources because

of the constant processing issues. Indeed, Della Torre specifically remembered getting first time

referrals from two individuals that never referred anyone to him again as a result of processing issues

that disrupted the loan closings. Not only did he not add any new referral sources, Della Torre also

testified that multiple long-time referral sources started to stop referring business to him. Thus, Union

Home has not shown by clear and convincing evidence that it has a legitimate interest in Della Torre’s

goodwill with his referral sources. Rather, precluding Della Torre from continuing to work with

referral sources he acquired prior to and independent of Union Home when those relationship were

not strengthened, but harmed by, his employment with Union Home would be a broader restriction

than necessary to protect Union Home’s legitimate interests. Thus, Union Home’s argument related

to its goodwill with referral sources is unpersuasive.

       Union Home also cites its interests in its goodwill with customers in support of enforcing the

covenant not to compete. Della Torre testified that his customers would follow him wherever he


                                                   21
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 22 of 31. PageID #: 2076




went. (Doc. No. 34-1 at 84:11-22.) He also closed hundreds of loans for customers while at Union

Home. Even if some of these closings were disrupted by processing issues, Della Torre likely still

established goodwill with numerous customers while employed with Union Home that he should not

be able to take advantage of while at CrossCountry. However, to the extent that Union Home relies

on the goodwill of its customers to support enforcement of the non-compete covenant, the Court finds

that the customer-based restriction described above is adequate to protect Union Home’s interests. 4

        In support of its request for injunctive relief, Union Home cites to two cases involving the

same contractual provisions at issue here in which the court did not modify the scope of the non-

compete, but both cases are distinguishable. First, in Payne, with respect to Union Home’s interest

in the protection of its confidential information, Union Home presented evidence that the defendant

participated in Union Home’s various proprietary programs and strategies, which provided the

defendant access to Union Home’s confidential information. 2020 WL 4282309, at *2. In finding

that the non-compete agreement was no greater than necessary for Union Home’s protection, the

court specifically noted that the defendant “was exposed to plaintiff’s confidential and proprietary

information in the form of . . . meetings, programs, and strategies,” and that “such ‘information

obtained during . . . employment’ is a protectable legitimate business interest because an ‘insider

perspective into the policies and strategies of a successful company is very valuable to a competitor.’”

Id. at *9 (citation omitted). In contrast, here, Union Home has not shown that Della Torre was

exposed to the same type of confidential and proprietary information that would be valuable to a



4
  Union Home also contends that Della Torre’s solicitation of his loan officer assistant, Tikiob, to join him at
CrossCountry further supports a finding that Della Torre has attempted to capitalize on Union Home’s customer goodwill
by bringing with him a member of his team that also had customer contact. The Court finds that any additional potential
misappropriation of customer goodwill resulting from Della Torre’s alleged solicitation is adequately prevented by the
customer-based restriction as well.
                                                         22
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 23 of 31. PageID #: 2077




competitor. Instead, as noted above, the only testimony on the issue was Ferriter’s brief mention of

the fact that Della Torre had access to Union Home’s technology and security processes, profit and

loss statements, and the way in which Union Home markets to clients. It is unclear what specific

information was encompassed by any of these subjects, whether Della Torre actually viewed any of

this information, or what use it would be to him as a loan officer at CrossCountry. Moreover, with

respect to goodwill with referral sources, the court in Payne found that Union Home had “presented

evidence that defendant developed goodwill with new referral sources and enhanced goodwill with

existing referral sources while employed with plaintiff.” Id. at *10. Again, no such evidence was

presented by Union Home in this case. Quite the opposite, Della Torre testified that he added no new

referral sources and lost referral sources he had prior to joining Union Home.

       Second, in Union Home Mortg. Corp. v. Cromer, the defendant was employed with Union

Home for approximately fifteen years before leaving to work for a competitor in the same area. No.

4:21CV0385, 2021 WL 1601193, at *1-2 (N.D. Ohio Apr. 23, 2021). There was no indication that

the defendant had worked as a loan officer in the area for any period of time prior to his employment

with Union Home. Thus, the court did not address any argument regarding whether Union Home had

a protectable interest in any goodwill with referral sources established prior to the defendant’s work

with Union Home. In contrast, Della Torre worked approximately thirteen years in Rehoboth Beach

establishing goodwill with referral sources before working for Union Home.

       Thus, the Court concludes that the non-compete provisions of Della Torre’s Employee

Agreement are unreasonable. Specifically, they fail to satisfy the first factor assessed by Ohio courts,

as the prohibition on Della Torre working for a competitor within 100 miles of Rehoboth Beach until

August 28, 2021 is broader than necessary to protect the legitimate business interests of Union Home.


                                                  23
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 24 of 31. PageID #: 2078




As such, the Court finds the non-compete covenant of the Employee Agreement should be limited

and enforced only to preclude Della Torre from soliciting or providing any services to customers or

prospective customers he serviced while employed by Union Home or for which he received

confidential information while employed by Union Home within 100 miles of Union Home’s former

Rehoboth Beach branch office until August 28, 2021. 5

         With respect to the second factor in determining the reasonableness of a non-compete

agreement—whether the agreement would impose undue hardship on the employee—Della Torre

argues that enforcement of the non-compete would impose an undue hardship on him because it

would force him to move from Rehoboth Beach where he has lived and developed his referral network

for many years and likely cause him to lose his referral network even if he stayed and waited out the

remaining months of the non-compete. (Doc. No. 32 at 13-14.) Conversely, Union Home argues

that the harm identified by Della Torre is typical of the enforcement of any non-compete agreement




5
  Della Torre has not specifically challenged the reasonableness of the temporal and geographic parameters of the non-
compete agreement, and the Court finds them no greater than necessary to protect Union Home’s interests. Courts have
approved a 100-mile area as a reasonable restriction. See, e.g., Sheffield Metals Cleveland, LLC. v. Kevwitch, No. 1:17
CV 1120, 2018 WL 1290990, at *9 (N.D. Ohio Mar. 13, 2018) (“[T]he 100 mile restriction is not unreasonable.”). In
addition, similar non-compete periods have been upheld as reasonable. Id. (“The agreement places a one year restriction
on post-employment. Such a restriction has been found to be reasonable.”). Union Home asserts that the restricted period
should be extended to one year from the Court’s order enforcing the non-compete covenant based on Paragraph 4(a) of
Della Torre’s Employee Agreement because Della Torre has violated the agreement by working for CrossCountry. (Doc.
No. 26 at 14-15.) However, Union Home has not presented any evidence that Della Torre violated the modified version
of the non-compete provision found to be reasonable by the Court. There is no evidence that Della Torre has attempted
to work with any of his past clients at Union Home. Rather, he testified that prior to leaving Union Home, he did not
solicit any customers to work with him at CrossCountry, that he has not used any information from his OneDrive to
compete with Union Home, and that after he left Union Home, he would not return calls from any Union Home clients.
As a result, extension of the non-compete period is not warranted. Any alleged violations of the Employee Agreement’s
confidentiality or non-solicitation covenants also do not appear to justify extending the non-compete period, as Union
Home has not brought claims under either provision, and the Court’s order is not enforcing those provisions. (See Doc.
No. 1-2 at 2 (“In the event Employee violates any covenant as set forth herein, the term of all covenants contained herein
shall automatically be extended for a period of one (1) year after the later of (a) the date on which Employee ceases such
violation; or (b) the date of the entry by a court of competent jurisdiction of any order or judgment enforcing such
covenant, term or provision . . . .”) (emphasis added).) Nor has Union Home specifically argued that those additional
alleged violations support an extension.
                                                           24
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 25 of 31. PageID #: 2079




and insufficient to preclude enforcement, and that the agreement would not prevent Della Torre from

working in several other states in which he is licensed. (Doc. No. 34 at 8-9.)

       The Court finds that, as modified, the non-compete agreement does not impose an undue

hardship on Della Torre. Ohio courts have recognized that “[a]ll non-compete agreements create

some level of hardship.” Penzone, Inc. v. Koster, No. 07AP-569, 2008 WL 256547, at *4 (Ohio Ct.

App. 10th Dist. Jan. 31, 2008). Thus, “[a] determination that a covenant is unduly harsh requires a

much greater standard than determining whether the covenant is merely unfair.” Office Depot, Inc.

v. Impact Office Products, LLC, No. 1:09 CV 2791, 2011 WL 4833117, at *14 (N.D. Ohio Oct. 12,

2011) (quoting Robert W. Clark, M.D., Inc. v. Mt. Carmel Health, 706 N.E.2d 336, 343 (Ohio Ct.

App. 10th Dist. 1997)). Here, as modified, the Employee Agreement still allows Della Torre to

compete in the Rehoboth Beach market and to utilize the referral sources he worked to build

independent of Union Home, and only precludes him from working with Union Home customers in

a way that would enable him to unfairly compete. Such a restriction does not impose an undue

hardship on Della Torre.

       Finally, the third factor considered by courts when determining the reasonableness of a non-

compete agreement is whether it would be injurious to the public. The parties do not specifically

address this factor. Upon review, the Court finds that the non-compete agreement satisfies this factor

and is not injurious to the public. See Payne, 2020 WL 4282309, at *10.

       As a result, the Court concludes that Union Home has shown a substantial likelihood of

success with respect to a limited enforcement of the Employee Agreement’s non-compete provision,

which supports the issuance of a preliminary injunction to that extent.




                                                 25
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 26 of 31. PageID #: 2080




           b. Irreparable Injury

        “[T]he second factor that a court must consider when deciding whether to issue a preliminary

injunction is whether the plaintiff will suffer irreparable injury without the injunction.” Certified

Restoration, 511 F.3d at 550. Union Home asserts that without a preliminary injunction, it will suffer

irreparable injury from the loss of fair competition, the loss of its goodwill, and the misuse of its

confidential information. (Doc. No. 4 at 11-13; Doc. No. 34 at 11-13.) In response, Della Torre

argues that the harm to Union Home is speculative and that any harm that Union Home did incur

could be adequately compensated by money damages. (Doc. No. 32 at 16-17.) The Court concludes

that Union Home has established that a preliminary injunction is necessary to prevent irreparable

harm.

        A plaintiff’s injury is considered “irreparable if it is not fully compensable by monetary

damages.” Overstreet, 305 F.3d at 578. “[A]n injury is not fully compensable by money damages if

the nature of the plaintiff’s loss would make damages difficult to calculate.” Basicomputer Corp. v.

Scott, 973 F.2d 507, 511 (6th Cir. 1992). According to the Sixth Circuit, “[t]he loss of customer

goodwill often amounts to irreparable injury because the damages flowing from such losses are

difficult to compute.” Id. at 512. In addition, “the loss of fair competition that results from the breach

of a non-competition covenant is likely to irreparably harm an employer.” Id.; accord Office Depot,

2011 WL 4833117, at *12 (“In the context of non-competes, courts have consistently held that the

‘loss of customer goodwill often amounts to irreparable harm because the damages are difficult to

compute.’”) (citation omitted).

        In this case, without an injunction, Della Torre would be free to take advantage of Union

Home’s confidential information and the goodwill he established while at Union Home with his


                                                   26
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 27 of 31. PageID #: 2081




former customers to compete with Union Home. This would irreparably harm Union Home, as the

resulting damages from the loss of Union Home’s goodwill and the loss of fair competition from

Della Torre’s breach of his non-compete agreement would be difficult to calculate. Thus, this factor

also favors the issuance of an injunction.

           c. Harm to Others

       Next, the Court must consider “whether a preliminary injunction would cause substantial

harm to others.” Flight Options, 863 F.3d at 540. Union Home asserts that a preliminary injunction

would not affect third parties and that it would only prevent Della Torre from benefitting through the

improper use of Union Home’s confidential information and goodwill. (Doc. No. 4 at 13-14.) In

opposition, Della Torre argues that he would be harmed from having to either relocate outside the

restricted area, wait out the remainder of the temporal restriction, or change careers. (Doc. No. 32 at

17.) He also contends that his referral sources and customers would be harmed from the inability to

work with their chosen loan officer, particularly at a time when interest rates are becoming

increasingly volatile. (Id. at 17-18.)

       The Court concludes that any incidental harm to others resulting from the preliminary

injunction would be minimal and does not weigh against granting a preliminary injunction to the

limited extent described above. “In assessing a motion for a preliminary injunction, this Court must

consider whether the preliminary injunction would harm the party enjoined or others, and if so,

whether such harm outweighs any irreparable harm established by the party seeking the injunction.”

Extracorporeal Alliance, L.L.C. v. Rosteck, 285 F. Supp. 2d 1028, 1045 (N.D. Ohio 2003). Here, as

noted above, the modified non-compete restrictions do not impose an undue burden on Della Torre

and would allow him to continue to act as a loan officer in the Rehoboth Beach area. In addition, the


                                                  27
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 28 of 31. PageID #: 2082




customers that Della Torre is prohibited from working with will not be harmed, as there is no evidence

that they will be unable to obtain mortgage services from other companies or loan officers. See

Payne, 2020 WL 4282309, at *11 (rejecting argument that others would be harmed by an injunction

where citizens in the restricted area would “still have ample access to competitive mortgages if

defendant is bound to the agreement”). Accordingly, this factor weighs in favor of granting the

preliminary injunction as well.

            d. Public Interest

        The fourth and final factor courts must consider when granting a preliminary injunction is

“whether the public interest will be served by an injunction.” Flight Options, 863 F.3d at 540. Union

Home asserts that the public interest in preserving the sanctity of contractual relations and preventing

unfair competition supports the issuance of a preliminary injunction, while Della Torre has not

specifically addressed this factor. (Doc. No. 4 at 14.) The Court agrees with Union Home that

enforcement of its non-compete agreement with Della Torre to the extent that it is reasonable under

Ohio law is in the public interest. See FirstEnergy Solutions Corp. v. Flerick, 521 F. App’x 521, 529

(6th Cir. 2013) (“The public interest is always served in the enforcement of valid restrictive covenants

contained in lawful contracts.”) (quoting Nat’l Interstate Ins. Co. v. Perro, 934 F. Supp. 883, 891

(N.D. Ohio 1996)); see also Certified Restoration, 511 F.3d. at 551 (“Enforcement of contractual

duties is in the public interest.”).

            e. Unclean Hands

        Finally, Della Torre argues that Union Home’s request for injunctive relief is barred by its

unclean hands. (Doc. No. 32 at 18-20.) Specifically, Della Torre asserts that Union Home violated

HUD regulations by requiring Della Torre to pay for certain operating expenses for his branch


                                                  28
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 29 of 31. PageID #: 2083




office—namely, his desk rental, the related advertising signage, and marketing expenses. (Id.) In

response, Union Home contends that Della Torre has not fully developed his unclean hands argument

such that it should be considered waived and that the doctrine is inapplicable. (Doc. No. 34 at 14-

15.) The Court finds that the doctrine of unclean is inapplicable to this case.

       “The unclean hands doctrine generally provides that when a party takes the initiative to set in

motion a judicial action in order to obtain some remedy, the court will deny the remedy where the

party seeking it has acted in bad faith by his or her prior conduct.” Gardner v. Bisciotti, No. 10AP–

375, 2010 WL 4926575, at *4 (Ohio Ct. App. 10th Dist. Dec. 2, 2010). “In order for the doctrine to

bar a party’s claims, that party must be found to be at fault both in relation to the other party and in

relation to the transaction upon which the claims are based.” Id. In other words, “[t]he application

of the unclean hands defense ‘depends upon the connection between the complainant’s iniquitous

acts and the defendant’s conduct which the complainant relies upon as establishing his cause of

action.’” Bonner Farms, Ltd. v. Fritz, 355 F. App’x 10, 17 (6th Cir. 2009) (quoting Wuliger v.

Manufacturers Life Ins. Co., 567 F.3d 787, 797 (6th Cir. 2009)).

       Here, even if Union Home violated certain HUD regulations as alleged, such violations were

not related to Della Torre’s Employee Agreement. The Employee Agreement does not mention Della

Torre’s desk rental, signage costs, marketing expenses, or HUD regulations. Nor did Della Torre cite

Union Home’s alleged HUD violations as the reason for terminating his employment with Union

Home when he resigned. Accordingly, the doctrine of unclean hands does not preclude Union Home

from enforcing the Employee Agreement.




                                                  29
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 30 of 31. PageID #: 2084




             f. Bond

        Because all of the factors favor the issuance of a preliminary injunction to enforce the

Employee Agreement’s non-compete covenant as modified by the Court, and the doctrine of unclean

hands does not preclude the contract’s enforcement by Union Home, the Court will grant Union

Home’s Motion for Preliminary Injunction in part against Della Torre. 6 Pursuant to Fed. R. Civ. P.

65(c), courts “may issue a preliminary injunction or a temporary restraining order only if the movant

gives security in an amount that the court considers proper to pay the costs and damages sustained by

any party found to have been wrongfully enjoined or restrained.” Here, Union Home has requested

that it be required to post only a minimal bond (Doc. No. 4 at 14), while Della Torre argued at the

hearing that a six-figure bond would be appropriate, although this assumed that Della Torre would

be entirely precluded from working as a loan officer in the Rehoboth Beach area. Given the narrower

scope of the injunction, the Court concludes that a $5,000 bond is sufficient. Cf. Cromer, 2021 WL

1601193, at *8 (requiring a $10,000 bond for the issuance of a preliminary injunction fully enforcing

a similar non-compete agreement against a loan officer).

IV.     Conclusion

        For the reasons set forth above, Union Home’s Motion for Preliminary Injunction (Doc. No.

3) is GRANTED IN PART and DENIED IN PART. IT IS HEREBY ORDERED that:

        a. Della Torre is enjoined from soliciting or providing any services to customers or

             prospective customers he serviced while employed by Union Home or for which he




6
  Union Home also requested that the injunction issue against CrossCountry, but the Court finds it unnecessary to enjoin
a non-party in this manner given the restrictions imposed on Della Torre.
                                                          30
Case: 1:20-cv-02690-PAB Doc #: 57 Filed: 05/18/21 31 of 31. PageID #: 2085




         received confidential information while employed by Union Home within 100 miles of

         Union Home’s former Rehoboth Beach branch office until August 28, 2021.

      b. Within ten days of this Order, Union Home shall post a bond with this Court in the amount

         of Five Thousand Dollars and Zero Cents ($5,000).

      IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: May 18, 2021                                  U. S. DISTRICT JUDGE




                                               31
